Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered April 28, 2002, convicting defendant, upon his plea of guilty, of attempted criminal possession of a weapon in the third degree, and sentencing him, as a persistent violent felony offender, to a term of five years to life, unanimously modified, on the law, to the extent of reducing the sentence to a term of four years to life, and otherwise affirmed.
*333As the People correctly concede, since defendant was convicted of a class E felony and sentenced as a persistent violent felony offender, his sentence should have been four years to life, the maximum permissible sentence (People v Tolbert, 93 NY2d 86 [1999]). Concur—Nardelli, J.P., Lerner, Friedman and Gonzalez, JJ.